ORDER
PER CURIAM
Z.B. (Mother) and D.N. (Father) appeal the trial court’s judgment terminating their parental rights to their son-, A.C.B. (Child). Both parents claim there was insufficient evidence supporting the grounds for termination and the court’s finding that termination was in the child’s best interest.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential' value. ' We have, ■ however, provided a memorandum opinion only for the use of' the parties setting forth the reasons for our decision. *675We affirm the judgment pursuant to Rule 84.16(b).